Case 7:19-cv-09755-VB Document 1 Filed 10/21/19 Page 1 of 12

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT

for the

Southern District of New York

Carol Melton

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

Poughkeepsie City School District

Division

 

(to be filled in by the Clerk's Office)

Case No.

 

Jury Trial: (check one) [V]Yes [_|No

 

 

ECEIWE

\

OCT 2 12019

  

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

 

 

 

PRO SE OFFICE

 

 

 

Nm eee ee ee ee ee ee ee ee”

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Carol Melton

 

P.O. Box 1014

 

Poughkeepsie, Dutchess

 

New York 12602
845-204-3395

 

 

shaolin1princess@hotmail.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (jfknown). Attach additional pages if needed.

Page | of 6
Case 7:19-cv-09755-VB

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title Gfknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Document 1 Filed 10/21/19 Page 2 of 12

Poughkeepsie City School District

 

 

11 College Avenue

 

Poughkeepsie, Dutchess

 

New York 12603

 

(845) 451-4950

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 6
Case 7:19-cv-09755-VB Document 1 Filed 10/21/19 Page 3 of 12

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination
Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

Name Morse Elementary School
Street Address 101 Mansion Street

City and County Poughkeepsie, Dutchess
State and Zip Code New York 12601

 

Telephone Number

 

I. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

Title VU of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

[ | Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

[ | Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

LJ

Other federal law (specify the federal law):

 

L

Relevant state law (specify, if known):

 

LI

Relevant city or county law (specify, if known):

 

Page 3 of 6
Case 7:19-cv-09755-VB Document1 Filed 10/21/19 Page 4 of 12

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

il.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

NANNONOU

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other acts (specify): Retaliation after 6/2017, which is the cutoff date set by the court

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)

 

C. I believe that defendant(s) (check one):

lv]
LI

is/are still committing these acts against me.

is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and explain):

LKIDOIOUUN

race

 

color

 

gender/sex

 

religion

 

national origin

 

age (year of birth) (only when asserting a claim of age discrimination.)

disability or perceived disability (specify disability)

 

E, The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6
Case 7:19-cv-09755-VB Document1 Filed 10/21/19 Page 5 of 12

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

IV.

SEE ATTACHED

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

APPROXIMATELY 11/29/2018

 

B. The Equal Employment Opportunity Commission (check one):
[ | has not issued a Notice of Right to Sue letter.
issued a Notice of Right to Sue letter, which I received on (date) 07/19/2019

Opportunity Commission to this complaint.)

C, Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

[| 60 days or more have elapsed.
[| less than 60 days have elapsed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 6
Case 7:19-cv-09755-VB Document 1 Filed 10/21/19 Page 6 of 12

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

VI

SEE ATTACHED

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,

and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law: (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served, I understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

Date of signing:

Signature of Plaintiff ; pak / Vib Cor
Printed Name of Plaintiff Carol Melton

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

Name of Law Firm
Street Address
State and Zip Code

 

Telephone Number

E-mail Address

 

Page 6 af 6
Case 7:19-cv-09755-VB Document 1 Filed 10/21/19 Page 7 of 12

U.S. Department of Justice
Civil Rights Division
NOTICE OF RIGHT TO SUE WITHIN 90 DAYS
CERTIFIED MAEL 950 Pennsylvania Avenuc, NW.
- Karen Ferguson , EMP, PHB, Room 470!
7018 1830 0000 1246 3075 Washington, DC 20530

July 09, 2019

 

Ms. Carol Melton
P.O. Box 1014
Poughkeepsie, NY 12601

Re: EEOC Charge Against Poughkeepsie City Schaol Dist.
No. 520201804849

Dear Ms. Melton:

Because you filed the above charge with the Equal Employment Opportunity Commission, and more
than 180 days have elapsed since the date the Commission assumed jurisdiction over the charge, and no
suit based thereon has been filed by this Department, and because you have specifically requested this
Notice, you are hereby notified that you have the right to institute a civil action under Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e, et seq., against the above-named respondent.

If you choose to commence a civil action, such suit must be filed in the appropriate Court within 90
days of your receipt of this Notice. If you cannot afford or are unable to retain an attorney to represent
you, the Court may, at its discretion, assist you in obtaining an attorney. Lf you plan to ask the Court to
help you find an attorney, you must make this request of the Court in the form and manner it requires.
Your request to the Court should be made well before the end of the time period mentioned above. A
request for representation does not relieve you of the obligation to file suit within this 90-day period.

The investigative file pertaining to your case is located in the EEOC New York District Office, New
York, NY.

This Notice should not be taken to mean that the Department of Justice has made a judgment as to
whether or not your case is meritorious.

Sincerely,

Eric S. Dreiband
Assistant Attorney General
Civil Rights Division

by LAK Irn C. Jenn a OF
Karen L. Ferguson

Supervisory Civil Rights Analyst

Employment Litigation Section

ce: New York District Office, EEOC
Poughkeepsie City School Dist.
 

Case 7:19-cv-09755-VB Document 1 Filed 10/21/19 Page 8 of 12

ATTACHMENT A

Facts

(Retaliation after June 23, 2017)

Morse Elementary School Assistant Principal Ms. Nicole Penn conducted a group interview for
summer positions and it was stated in the email to the internal applicants that there would be
no other time scheduled for these positions. However, the applicants who did not show up for
the group interview were given the jobs/positions. In fact, at least one of the candidates
selected for a position was not a certified teaching assistant as it required.

Morse Elementary School Assistant Principal Ms. Nicole Penn gave me a 2nd interview for a
summer position in July/August 2017 — 2nd but told Poughkeepsie City School District’s lawyers |
did not show up for the interview. However, there is written evidence contrary to her
statement.

November 1, 2017, | was not approved for the empire state grant for my organization despite
being the most successful program in the district.

In January 2018, the District appointed an employee with less seniority to an afterschool
program which is an extra assignment. My union’s collective bargaining agreement (CBA) states
that seniority is the most important factor in all extra assignments.

Principal Ms. Nadine Dargan, 2015- 2016, 2016 — 2017, 2017 — 2018, 2018 — 2019 and this
school year, has declined to provide an air conditioner although all others classrooms except
mine have window air conditioner units. During warmer weather it becomes unbearable
especially with computers running continually. | have not received a reason why everyone
except me has a window air conditioner.

In April 20, 2018, $427.20 was deducted from my paycheck that was not deducted in the past
for the same reason. Then Assistant Superintendent for Human Resources Dr. Kathleen Farrell
deducted the money from my check stating district policy and my unit contract but could not
produce the applicable policy nor identify the section in my CBA. They had docked me another
$185.13 (which they shouldn’t have), but they reimbursed me because they had docked me for
the same day twice.

In June 2018, the Poughkeepsie City School District refused to interview me for summer
positions of which | was qualified. Many others received the positions, and most had less
seniority than me.

Acts of Implicit/Explicit Bias, Discrimination and Retaliation

In September 11 - 14, 2018 | received a phone call from Interim Superintendent Dr. Kathleen
Farrell to take training for 4 days (Tuesday — Friday) from 8:00 AM to 4:00 PM. However, Dr. Eric
Case 7:19-cv-09755-VB Document 1 Filed 10/21/19 Page 9 of 12

ATTACHMENT B

Injuries

The constant harassment, intimidation, retaliation from my building principal Ms. Nadine Dargan and
assistant principal Ms. Nicole Penn. My building principal Ms. Nadine Dargan repeatedly tried to destroy
my lab which is the most successful in district history. Dr. Eric Bradford, Community Schools Grant Site
Coordinator had others follow and surveil me while preventing me from receiving training. The district
prevented me from applying for positions. Middle School Principal Mr. D'Avilar kicked me out of the
Poughkeepsie Middle School like | was a criminal or was causing some type of problem which is
stressful, embarrassing and humiliating. | was only there for training. Dr. Farrell, Ms. Nicole Penn and
others constantly lied about me and to me, creating a hostile work environment which made it difficult
for me to do my job to best of my ability. Funding was given to everyone who applied except me. These
incidents and similar incidents have caused me a tremendous amount of stress and nervousness just
coming to work because | do not know what is going to happen next causing my hair to fall out among

other things.
Case 7:19-cv-09755-VB Document1 Filed 10/21/19 Page 10 of 12

ATTACHMENT C

Relief

| am requesting the Court to order that:

e the Poughkeepsie City School District and/or it's designees to cease and desist all retaliatory acts
against my person and from creating and encouraging a hostile work environment against me.

e the Poughkeepsie City School District to cease and desist any and all discriminatory and racist
treatment of me and my peers.

e the Poughkeepsie City School District to remove any and all negative and derogatory
documentation pertaining to me and/or my husband from any and ail internal and external

district, building, personnel and personal files public or private.

$4,800 2017 summer programs

$4,800 2018 summer programs

Approximately $12,000 for Empire State Grant for 2017 -2018 school year.

Approximately $12,000 for Empire State Grant for 2018 -2019 school year.

Approximately $44,800 for not being approved for the Empire State Grant 2017 -2018 for The Mighty

Young Techs™

Approximately $44,800 for not being approved for the Empire State Grant 2018 -2019 for The Mighty

Young Techs™

$427.20 deducted from my paycheck

$250,000 — Slander & Libel
Case 7:19-cv-09755-VB Document1 Filed 10/21/19 Page 11 of 12

$500,000 - Pain and suffering for the mental torture that | endured which led to mental anguish.

(Damages to my reputation and employment)
 

  
  

 

a9

“UleBe ~ ajDA081 esedig “aISeM JOWINSUOD-JsOd WOY spew st edojeAuD SIU, é %

be
ii

 

 

my

DATE OF DELIVERY SPECIFIED*
@@, ‘USPS TRACKING™ INCLUDED*

INSURANCE INCLUDED *

 

g£8\ PICKUP AVAILABLE

* Domestic only

WHEN USED INTERNATIONALLY,
A CUSTOMS DECLARATION
LABEL MAY BE REQUIRED. °

 

i. , uly 2013
ee : x95

 

S$, PO

an

TAGE PAID

VIC
0:
eo
DO,
ze

 

 

mera 2 iil
PRESS FIRMLY TO SEAL 2019 0700 O00 406l 5564 ' Vn $ 3.65

mn

EEPSIE, NY
19 :

zor
O78
ca3-D
3"

10007

R2305K1 3571 7-03

Carol Welton
PO Box 1614 /\

Poughkeepsie, N¥ 12602

 

Recipient Name

 

 

Pro Se Intake Unit
Room 200

500 Pearl Street

New York, IVY 10007

 

VISIT US AT USPS.COM® EE UNITED STATES

ORDER FREE SUPPLIES ONLINE POSTAL SERVICE.

 

iB

I M
hts reserve:

rig!

ity Mail® shipments.

ri

TiO!

‘Postal Service® and Is provided solely for use in sending P:
is not for resale. EPI4F © U.S. Postal Service; July 2013; All

ing

This packag'

f federal law.

ion ©

This packaging is the property of the U.S.
violat!

 

sag

 

 
